Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 1 of 17      PageID #: 75




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  LANCE KAMUELA GOMES; HILTON CIVIL NO. 20-00494 JAO-KJM
  KALANIPIO NIAU; TIMOTHY OGA;
  LINCOLN NIAU; JOSEPH
  KAWAILANIHUIHUI KANEAPUA;    ORDER (1) DISMISSING
  PUNOHU NALIMU KEKAUALUA III, COMPLAINT AND (2) DENYING
                               IFP APPLICATIONS WITHOUT
           Plaintiffs,         PREJUDICE

        vs.

  STATE OF HAWAII; UNITED
  CHURCH OF CHRIST; COUNTY OF
  KAUAI; JUSTIN KOLLAR; KYLAN
  DELACRUZ; GAY & ROBINSON,
  INC.; ALAN ROBINSON; BRUCE
  ROBINSON; MCBRYDE SUGAR
  COMPANY, LTD; LANCE K.
  PARKER; SUNSET STRIP
  PROPERTIES, LLC; JAMIE MASADA;
  OLU PUA GARDENS LLC; JOERG H.
  HOHNLOSER; JULIE BLACK; and
  DOES 1-100,

              Defendants.




         ORDER (1) DISMISSING COMPLAINT AND (2) DENYING IFP
                  APPLICATIONS WITHOUT PREJUDICE

        Before the Court are pro se Plaintiffs Lance Kamuela Gomes’, Hilton

  Kalanipio Niau’s, Timothy Oga’s, Lincoln Niau’s, Joseph Kawailanihuihui
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 2 of 17             PageID #: 76




  Kaneapua’s, and Punohu Nalimu Kekaualua III’s (collectively, “Plaintiffs”)

  Applications to Proceed In Forma Pauperis (“IFP Applications” or “Applications”)

  filed on November 18, 2020. For the following reasons, the Court DISMISSES the

  Complaint with leave to amend and DENIES WITHOUT PREJUDICE the IFP

  Applications. ECF Nos. 3–8.

                                    BACKGROUND

        As best the Court can discern, the crux of Plaintiffs’ case is that Defendants,

  through different acts and at different times between 2018 and 2020, have violated

  their constitutional rights by depriving them of their ability to exercise their rights

  as Native Hawaiians/Hawaiian Nationals. Plaintiffs assert claims for deprivation

  of rights to self-determination pursuant to UN Charter Particle 73; violation of the

  Fourth Amendment; and denial of due process under the Fifth Amendment.

  Compl. ¶¶ 37–44. They pray for $100,000,000 in compensatory damage,

  $1,000,000,000 in punitive damages, and an injunction enjoining Defendants from

  violating their constitutional rights and for the State to transition to an occupying

  government enforcing Hawaiian Kingdom civil and penal codes. Id. at 22–23.

                                      DISCUSSION

  I.    Dismissal of the Complaint Under the In Forma Pauperis Statute – 28 U.S.C.
        § 1915(e)(2)

        Plaintiffs request leave to proceed in forma pauperis. A court may deny



                                             2
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 3 of 17           PageID #: 77




  leave to proceed in forma pauperis at the outset and dismiss the complaint if it

  appears from the face of the proposed complaint that the action: (1) is frivolous or

  malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

  monetary relief against a defendant who is immune from such relief. 28 U.S.C.

  § 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

  Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When

  evaluating whether a complaint fails to state a viable claim for screening purposes,

  the Court applies Federal Rule of Civil Procedure (“FRCP”) 8’s pleading standard

  as it does in the context of an FRCP 12(b)(6) motion to dismiss. See Wilhelm v.

  Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

        FRCP 8(a) requires “a short and plain statement of the grounds for the

  court’s jurisdiction” and “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

  Rules adopt a flexible pleading policy, a complaint must give fair notice and state

  the elements of the claim plainly and succinctly. See Jones v. Cmty. Redev.

  Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that

  averments ‘be simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172,

  1177 (9th Cir. 1996). FRCP 8 does not demand detailed factual allegations.

  However, “it demands more than an unadorned, the-defendant-unlawfully-harmed-

  me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals

                                            3
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 4 of 17               PageID #: 78




  of the elements of a cause of action, supported by mere conclusory statements, do

  not suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

  F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

  plausible “when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft, 556 U.S. at 678.

        In the present case, even construing Plaintiffs’ Complaint liberally,

  Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003); Jackson v.

  Carey, 353 F.3d 750, 757 (9th Cir. 2003), the Court finds that dismissal is

  appropriate for the reasons identified herein.

        A.     Lack of Jurisdiction

        As a preliminary matter, the Court addresses jurisdictional issues it has

  identified, namely standing and the Eleventh Amendment. Under FRCP 12(b)(1),

  a district court must dismiss a complaint if it lacks subject matter jurisdiction to

  hear the claims alleged in the complaint. Fed. R. Civ. P. 12(b)(1). A jurisdictional

  attack pursuant to FRCP 12(b)(1) may be facial or factual. Safe Air for Everyone

  v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citation omitted). A facial attack

  challenges the sufficiency of the allegations contained in a complaint to invoke

                                              4
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 5 of 17              PageID #: 79




  federal jurisdiction, while a factual attack “disputes the truth of the allegations that,

  by themselves, would otherwise invoke federal jurisdiction.” Id.

               1.     Standing

        FRCP 12(b)(1) requires a district court to dismiss a complaint for lack of

  subject matter jurisdiction where a plaintiff lacks standing to sue. See Maya v.

  Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011) (citations omitted) (“[L]ack of

  Article III standing requires dismissal for lack of subject matter jurisdiction under

  [FRCP] 12(b)(1).”). When a plaintiff lacks constitutional standing, a suit “is not a

  ‘case or controversy,’ and an Article III federal court therefore lacks subject matter

  jurisdiction over the suit.” City of Oakland v. Lynch, 798 F.3d 1159, 1163 (9th Cir.

  2015) (quoting Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004))

  (quotations omitted); City of Los Angeles v. County of Kern, 581 F.3d 841, 845

  (9th Cir. 2009).

          In determining constitutional standing, the trial court has the authority “to

  allow or to require the plaintiff to supply, by amendment to the complaint or by

  affidavits, further particularized allegations of fact deemed supportive of plaintiff’s

  standing.” Maya, 658 F.3d at 1067 (citation and quotations omitted). “For

  purposes of ruling on a motion to dismiss for want of standing, both trial and

  reviewing courts must accept as true all material allegations of the complaint and

  must construe the complaint in favor of the complaining party.” Namisnak v. Uber

                                             5
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 6 of 17             PageID #: 80




  Techs., Inc., 971 F.3d 1088, 1092 (9th Cir. 2020) (internal quotations omitted)

  (citations omitted).

        Article III of the Constitution limits federal courts’ jurisdiction to certain

  “cases” and “controversies.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408

  (2013). A plaintiff bears the burden of establishing three elements to establish that

  he or she has “standing” to sue in federal court: (1) “injury in fact” that is

  “concrete and particularized” and “actual and imminent”; (2) the injury must be

  fairly traceable to defendant’s conduct; and (3) the injury can be redressed through

  adjudication. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992);

  Spokeo, Inc. v. Robins, __ U.S. __, 136 S. Ct. 1540, 1547 (2016) (citing FW/PBS,

  Inc. v. Dallas, 493 U.S. 215, 231 (1990)). At the pleading stage of a case, “the

  plaintiff must ‘clearly . . . allege facts demonstrating’ each element.” Spokeo, __

  U.S. at __, 136 S. Ct. at 1547 (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).

  “[A] plaintiff must demonstrate standing for each claim he seeks to press and for

  each form of relief that is sought.” Town of Chester, N.Y. v. Laroe Estates, Inc.,

  __ U.S. __, 137 S. Ct. 1645, 1650–51 (2017) (internal quotations omitted)

  (citations omitted). When there are multiple plaintiffs, at least one “must have

  standing to seek each form of relief requested in the complaint.” Id. at __, 137 S.

  Ct. at 1651.




                                             6
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 7 of 17            PageID #: 81




        Here, Plaintiffs’ allegations do not clearly allege facts or law establishing

  standing. Only two Plaintiffs—Gomes and Kekaualua—are referenced by name in

  the Complaint. Other references are to Plaintiffs generally or to “Plaintiff” without

  indicating which Plaintiff. Given the number of incidents referenced, and

  Defendants named, the Complaint fails to assert whether or how each Plaintiff was

  harmed, and by which Defendant. The Court is therefore unable to ascertain

  whether Plaintiffs have standing and correspondingly whether jurisdiction exists.

  Accordingly, the Court DISMISSES the Complaint. Plaintiffs may amend the

  Complaint. Any amended pleading must address standing for each claim and each

  form of relief; that is, Plaintiffs must allege—as to each plaintiff and each

  defendant—specific facts supporting the elements of standing (injury, causation,

  redressability).

               2.    Eleventh Amendment

        Plaintiffs request $100,000,000 in personal compensatory damages and

  $1,000,000,000 in punitive damages. Compl. at 22–23. To the extent Plaintiffs’

  claims seek damages against the State, such claims are barred by the Eleventh

  Amendment. “The Eleventh Amendment shields unconsenting states from suits in

  federal court,” K.W. ex rel. D.W. v. Armstrong, 789 F.3d 962, 974 (9th Cir. 2015)

  (citing Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996)), and bars

  individuals from bringing lawsuits against a state or an instrumentality of a state

                                            7
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 8 of 17             PageID #: 82




  for monetary damages or other retrospective relief. See Ariz. Students’ Ass’n v.

  Ariz. Bd. of Regents, 824 F.3d 858, 865 (9th Cir. 2016). Furthermore, it “applies

  regardless of the nature of relief sought and extends to state instrumentalities and

  agencies.” Krainski v. Nev. ex rel. Bd. of Regents of Nev. Sys. of Higher Educ.,

  616 F.3d 963, 967 (9th Cir. 2010) (citing Papasan v. Allain, 478 U.S. 265, 276

  (1986)). Suits against state officials in their official capacities are likewise barred

  because they constitute suits against the state itself. See Will v. Mich. Dep’t of

  State Police, 491 U.S. 58, 71 (1989).

        Plaintiffs also seek injunctive relief regarding the alleged deprivation of their

  right to self-determination as Hawaiian nationals. Compl. at 23. However, they

  may not seek prospective injunctive relief against the State. Under the Ex parte

  Young exception to Eleventh Amendment immunity, “private individuals may sue

  state officials in federal court for prospective relief from ongoing violations of

  federal law, as opposed to money damages, without running afoul of the doctrine

  of sovereign immunity.” Koala v. Khosla, 931 F.3d 887, 895 (9th Cir. 2019)

  (citing Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 254–55 (2011)).

  Ex parte Young is based on the proposition “that when a federal court commands a

  state official to do nothing more than refrain from violating federal law, he is not

  the State for sovereign-immunity purposes.” Va. Office for Prot. & Advocacy, 563




                                             8
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 9 of 17              PageID #: 83




  U.S. at 255 (citation omitted). It does not apply “when ‘the state is the real

  substantial party in interest.’” Id. (citations omitted).

        Accordingly, because the Eleventh Amendment bars Plaintiffs from seeking

  relief against the State, their claims against the State are DISMISSED WITH

  PREJUDICE. This means that they may not reassert § 1983 claims against the

  State if they choose to amend their pleading.

        B.     Pleading Deficiencies

        Numerous pleading deficiencies also support dismissal for failure to state a

  claim.

               1.     Municipal Liability

                      a.     County of Kauai

        Plaintiffs name the County of Kauai as a Defendant but have not identified

  conduct subjecting it to liability. “[M]unicipalities may be liable under § 1983 for

  constitutional injuries pursuant to (1) an official policy; (2) a pervasive practice or

  custom; (3) a failure to train, supervise, or discipline; or (4) a decision or act by a

  final policymaker.” Horton by Horton v. City of Santa Maria, 915 F.3d 592, 602–

  03 (9th Cir. 2019) (citation omitted).

               [I]t is not enough for a § 1983 plaintiff merely to identify conduct
               properly attributable to the municipality. The plaintiff must also
               demonstrate that, through its deliberate conduct, the
               municipality was the ‘moving force’ behind the injury alleged.
               That is, a plaintiff must show that the municipal action was taken
               with the requisite degree of culpability and must demonstrate a
                                              9
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 10 of 17             PageID #: 84




               direct causal link between the municipal action and the
               deprivation of federal rights.

  Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 404 (1997).

        To the extent Plaintiffs named the County of Kauai based on the conduct of

  its employees, a respondeat superior theory is not viable. See Horton, 915 F.3d at

  6003 (“A municipality may not, however, be sued under a respondeat superior

  theory.” (citation omitted)). Any amended pleading must rectify these

  deficiencies.

                      b.     Official Capacity Claims

        Plaintiffs name Defendant Kollar, County of Kauai Prosecuting Attorney, in

  his official and individual capacities. “Since official-capacity suits generally

  represent only another way of pleading an action against an entity of which an

  officer is an agent,” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S.

  658, 690 n.55 (1978), such suits should “be treated as a suit against the entity.”

  Kentucky v. Graham, 473 U.S. 159, 166 (1985) (citation omitted). “It is not a suit

  against the official personally, for the real party in interest is the entity.” Id. The

  Court therefore DISMISSES the claims against Kollar in his official capacity with

  prejudice.1 See Park v. City & County of Honolulu, 292 F. Supp. 3d 1080, 1090


  1
    Plaintiffs also identify other County employees acting in their official capacities
  (e.g., Robin Serquina, Ellsworth Kaleiohi, Ray Ortiz, Mark Begley) in the body of
  the Complaint but they are not named as Defendants. Any claims against them
  would be subject to dismissal with prejudice for the same reasons discussed above.
                                             10
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 11 of 17               PageID #: 85




  (D. Haw. 2018) (dismissing with prejudice official capacity claims against the

  individual officer defendants). Should Plaintiffs elect to amend their pleading,

  they may not assert § 1983 claims against County employees in their official

  capacities. Plaintiffs may reassert claims against Kollar in his individual capacity

  but Plaintiffs must sufficiently allege how Kollar, in his individual capacity,

  violated their constitutional rights. And any such claims must comply with this

  Order in all other respects.

                2.     FRCP 18 and 20

         It is a basic tenet that plaintiffs cannot bring unrelated claims against

  different defendants in a single action. FRCP 18(a) provides: “A party asserting a

  claim, counterclaim, crossclaim, or third-party claim may join, as independent or

  alternative claims, as many claims as it has against an opposing party.” Fed. R.

  Civ. P. 18(a). Pursuant to FRCP 18(a), “multiple claims against a single party are

  fine, but Claim A against Defendant 1 should not be joined with unrelated Claim B

  against Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). This is

  because “[u]nrelated claims against different defendants belong in different suits.”

  Id.

         Rule 20 allows joinder of plaintiffs in a single action if: “(A) they assert any

  right to relief jointly, severally, or in the alternative with respect to or arising out of

  the same transaction, occurrence, or series of transactions or occurrences; and (B)

                                              11
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 12 of 17              PageID #: 86




  any question of law or fact common to all plaintiffs will arise in the action.” Fed.

  R. Civ. P. 20(a)(1). Joinder of defendants in one action is permissible if “(A) any

  right to relief is asserted against them jointly, severally, or in the alternative with

  respect to or arising out of the same transaction, occurrence, or series of

  transactions or occurrences; and (B) any question of law or fact common to all

  defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2).

        It appears that Plaintiffs have joined unrelated claims and parties. FRCP

  20(a)(1)(A) “requires factual similarity in the allegations supporting Plaintiffs’

  claims.” Visendi v. Bank of Am., N.A., 733 F.3d 863, 870 (9th Cir. 2013).

  Plaintiffs’ claims must also present a question of law or fact common to them all.

  “Superficial similarity” does not adequately unite parties or claims. See id. FRCP

  20(a) requires more than allegations “that Defendants violated the same laws in

  comparable ways.” Id. (citation omitted). Therefore, any amended pleading must

  comply with FRCP 18 and 20 and must not join unrelated claims and parties.

  Unrelated claims and parties should be the subject of separate actions.

               3.     Applicability of § 1983 to Private Entities and Individuals

        The majority of Defendants are private parties. Section 1983 states:

               Every person, who under color of any statute, ordinance,
               regulation, custom, or usage, of any State . . . subjects, or causes
               to be subjected, any citizen of the United States or other person
               within the jurisdiction thereof to the deprivation of any rights,
               privileges, or immunities secured by the Constitution and laws,
               shall be liable to the party injured in an action at law.
                                             12
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 13 of 17             PageID #: 87




  42 U.S.C. § 1983. Substantive rights are not created by this provision; “rather it is

  the vehicle by whereby plaintiffs can challenge actions by governmental officials.”

  Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 978 (9th Cir. 2004) (citation and

  quotations omitted). Private parties do not generally act under color of state law.

  See Price v. Hawaii, 939 F.2d 702, 707–08 (9th Cir. 1991) (citation omitted).

        Plaintiffs advance general and conclusory allegations that certain private

  Defendants conspired with the County of Kauai but as currently pled, these

  allegations do not suggest state action. Indeed, at most, it appears that any

  engagement between private Defendants and the County of Kauai concerned the

  private Defendants’ efforts to remove Plaintiffs from the property owned or

  lawfully occupied by those Defendants. See Compl., Exs. C–D. To state claims

  against private actors, Plaintiffs must articulate greater connection between them

  and the relevant governmental entity, i.e., that the private corporation or

  individual’s actions were taken on behalf of the governmental entity or attributable

  to the same.

                 4.   Statute of Limitations

        While the Court does not dismiss for this reason, it raises the fact that certain

  of Plaintiffs’ claims—such as those occurring through October 2018—might be

  time barred. “Because 42 U.S.C. § 1983 does not contain its own statute of

  limitations, ‘[a]ctions brought pursuant to 42 U.S.C. § 1983 are governed by the
                                           13
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 14 of 17              PageID #: 88




  forum state’s statute of limitations for personal injury actions.’” See Bird v. Dep't

  of Human Servs., 935 F.3d 738, 743 (9th Cir. 2019) (alteration in original) (internal

  quotations omitted) (citations omitted). Hawaii’s statute of limitations for personal

  injury actions is two years. See id. (citing Haw. Rev. Stat. § 657-7).

        In sum, because the Complaint is deficient and fails to state a claim upon

  which relief can be granted, it is hereby dismissed. Leave to amend should be

  granted even if no request to amend the pleading was made, unless the Court

  determines that the pleading could not possibly be cured by the allegation of other

  facts. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); see also Tripati,

  821 F.2d at 1370. Specifically, “pro se plaintiffs proceeding in forma pauperis

  must also be given an opportunity to amend their complaint unless it is ‘absolutely

  clear that the deficiencies of the complaint could not be cured by amendment.’”

  Tripati, 821 F.2d 1370 (quoting Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th

  Cir. 1984)); Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.

  2011) (“If a pro se complaint is dismissed for failure to state a claim, the court

  must ‘freely grant leave to amend’ if it is ‘at all possible’ that the plaintiff could

  correct pleading deficiencies by alleging different or new facts.” (citation

  omitted)).

        The Court acknowledges that Plaintiffs are proceeding pro se and that

  certain deficiencies could potentially be cured by amendment. Accordingly, the

                                             14
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 15 of 17            PageID #: 89




  Court dismisses the Complaint without prejudice and grants Plaintiffs leave to

  amend their Complaint, except for the claims that are dismissed with prejudice.

  Any amended complaint—which should be titled “First Amended Complaint”—

  must be filed by December 23, 2020, and must cure the deficiencies identified

  above. Moreover, Plaintiffs are advised that Local Rule 10.4 requires that “any

  party filing . . . an amended complaint . . . shall reproduce the entire pleading as

  amended and may not incorporate any part of a prior pleading by reference, except

  with leave of court.” Local Rule 10.4. As a general rule, an amended complaint

  supersedes the original complaint. See Lacey v. Maricopa County, 693 F.3d 896,

  927 (9th Cir. 2012). Thus, if Plaintiffs file an amended complaint, the Complaint

  no longer serves any function in the case, and any claims that are not included in

  the amended complaint may be deemed waived. See id. at 928.

        Plaintiffs are cautioned that failure to timely file an amended pleading that

  conforms with this Order will result in the automatic dismissal of this action.

  II.   IFP Applications

        The Court may authorize the commencement or prosecution of any suit

  without prepayment of fees by a person who submits an affidavit that the person is

  unable to pay such fees. 28 U.S.C. § 1915(a)(1). “An affidavit in support of an

  IFP application is sufficient where it alleges that the affiant cannot pay the court

  costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d

                                            15
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 16 of 17            PageID #: 90




  1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc.,

  335 U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits

  under the IFP statute, but “a plaintiff seeking IFP status must allege poverty ‘with

  some particularity, definiteness and certainty.’” Id. (citation omitted).

        Where, as here, “there are multiple plaintiffs in a single action, the plaintiffs

  may not proceed in forma pauperis unless all of them demonstrate inability to pay

  the filing fee.” Martinez v. Lutz, Case No. 1:18-cv-00999-DAD-SKO, 2018 WL

  3924266, at *1 (E.D. Cal. Aug. 14, 2018) (internal quotations omitted) (citation

  omitted). Plaintiffs all claim to be unemployed and homeless, with no income or

  assets. And some Plaintiffs list individuals dependent upon them for support.

  Because multiple Plaintiffs claim to support other individuals, the Court wishes to

  confirm that Plaintiffs are not receiving any income, in the form of public benefits,

  or otherwise, before evaluating whether Plaintiffs are all sufficiently impoverished

  to qualify for IFP status.2 Accordingly, the Court DENIES the IFP Applications

  without prejudice. If Plaintiffs elect to file an amended pleading, each Plaintiff

  must concurrently file an IFP Application that fully and accurately responds to all



  2
    In another lawsuit pending in this district, Gomes paid the filing fee, despite
  having filed an IFP Application. Moreover, in his IFP Application there (filed on
  April 27, 2020), he only identified two children dependent on him for support. In
  this action, he identifies two additional children. The Court recognizes that
  circumstances can change but questions the accuracy of the filings due to these
  inconsistencies.
                                           16
Case 1:20-cv-00494-JAO-KJM Document 11 Filed 11/23/20 Page 17 of 17                         PageID #: 91




  questions or Plaintiffs must pay the applicable filing fee. If they fail to do so, this

  action will be automatically dismissed.

                                           CONCLUSION

         In accordance with the foregoing, Court: (1) DISMISSES the Complaint

  with leave to amend and (2) DENIES without prejudice the IFP Applications. ECF

  Nos. 3–8. If Plaintiffs elect to file an amended complaint, they must comply with

  the following requirements:

         (1)     The deadline to file an amended complaint is December 23, 2020;

         (2)     The amended complaint should be titled “First Amended Complaint”;

         (3)     Plaintiffs must cure the deficiencies identified above; and

         (4)     Plaintiffs may not add new claims or parties without leave of court.
                 Any amendments must be limited to the claims asserted, if legally
                 sound, and if properly the subject of a single lawsuit.

         Plaintiffs are cautioned that failure to timely file an amended pleading that

  conforms with this Order and concurrently file IFP Applications or submit the

  filing fee will result in the automatic dismissal of this action.

         IT IS SO ORDERED.

         DATED:          Honolulu, Hawai‘i, November 23, 2020.




  Civil No. 20-00494 JAO-KJM; Gomes, et al. v. State of Hawaii, et al.; ORDER (1) DISMISSING COMPLAINT
  AND (2) DENYING IFP APPLICATIONS WITHOUT PREJUDICE

                                                   17
